Citation Nr: 0728462	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to VA benefits, including disability 
compensation, based upon character of discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The appellant served on active duty from February 1956 to 
October 1957.  He received an undesirable discharge and later 
received a discharge under dishonorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied entitlement to VA benefits, including disability 
compensation, based upon character of discharge.  The RO 
issued a notice of the decision in January 2006, and the 
appellant timely filed a Notice of Disagreement (NOD) that 
same month.  Subsequently, in July 2006 the RO provided a 
Statement of the Case (SOC), and thereafter, in August 2006, 
the appellant timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in April 
2007.  

The appellant requested a videoconference hearing on this 
matter, which was held in June 2007 where he presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, no prejudice to the appellant resulted.

2.	The appellant's multiple violations of the Uniform Code of 
Military Justice (UCMJ) constituted a pattern of willful 
and persistent misconduct during his period of service 
from February 1956 through October 1957.

3.	The appellant received an undesirable discharge, which, at 
a later date was determined to be under dishonorable 
conditions.

4.	The appellant was not insane at the time he committed the 
offenses in service. 


CONCLUSION OF LAW

The appellant does not meet the character of discharge 
requirements for VA compensation benefits, and therefore his 
character of discharge bars receipt of such benefits.  38 
U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.102, 3.159, 3.354 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 
WL 1427720, *5 (Fed. Cir.) (outlining VCAA notice 
requirements); Palor v. Nicholson, -- Vet. App. --, 2007 WL 
1879772, *2 (Vet. App); Dennis v. Nicholson, 21 Vet. App. 18, 
20 (2007); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The Board determines that the appellant received some of the 
required VCAA notice from the RO, and of the information the 
RO failed to provide, as explained in more detail below, the 
presumption of prejudice raised by such failure is rebutted.  
In a March 2007 letter, the RO asked the appellant to submit 
any relevant documents and evidence in his possession that 
supported his claim.  It also informed him that it could not 
locate any additional service records after having made an 
inquiry to the National Personnel Records Center (NPRC), 
which informed the RO that any further attempts to locate the 
service records would be futile.  In this regard, the Board 
concludes that the VA fulfilled its duty to inform the 
appellant about the information and evidence that VA would 
seek to provide as well as its duty to request that the 
claimant provide any evidence in his possession pertaining to 
the claim.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
January 2006 RO decision that is the subject of this appeal 
in its March 2007 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the April 2007 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  While the 
reasons and bases provided in the SSOC were brief, the RO 
clearly reviewed all of the new evidence acquired since the 
previous, June 2006 SOC.  The appellant thus was not 
prejudiced by any defect in timing of the VCAA notice, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

With respect to the other VCAA notice requirements, namely, 
the duty to inform the claimant about the information and 
evidence necessary to substantiate the claim and the duty to 
notify him about the information and evidence the claimant is 
expected to provide, the Board concludes that while the RO 
failed to supply such notice, no prejudice to the appellant 
resulted.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at *7; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.     

As reflected by his June 2006 Decision Review Officer (DRO) 
hearing testimony, the appellant knew of: (1) the type of 
evidence needed to substantiate his claim, that is, proof 
that his in-service misconduct was not willful or was only 
"minor"; and (2) the type of evidence he should have 
provided in support of the claim.  As for the first element, 
the appellant displayed actual knowledge of the type of 
evidence required to support his claim by conveying that he 
"did nothing willfully dishonest.  I did not willfully not 
go to work.  I didn't go to work because I couldn't.  I was 
near comatose because of the cause of thyroidism, created by 
the United States Government.  I was incapable physically of 
reporting to my duty stations. "  DRO Hearing Transcript at 
5 (emphasis added); see also DRO Hearing Transcript at 10, 
11, 12 (testifying that he did not act willfully against 
orders during service).  In addition, in an apparent attempt 
to demonstrate that he did not act willfully against the 
rules codified in the UMCJ and/or that he performed only a 
"minor" offense, the appellant stated that he did not steal 
during service, but that he had been paid by another officer 
to "take the heat" for such an infraction.  DRO Hearing 
Transcript at 5-6.  He also expressly testified at his July 
2007 videoconference hearing that his in-service infractions 
qualified as "minor," which further demonstrates actual 
knowledge of the type of evidence needed to support his 
claim.  Hearing Transcript at 5-6.      
  
With respect to the second element, the appellant also 
exhibited actual knowledge pertaining to the type of evidence 
he should supply to support the claim.  That is, he testified 
that he "attempted to retrieve [service medical records] 
many times," and noted that he had tried to obtain private 
medical records disclosing his post-service treatment for a 
thyroid disorder, but that "[b]ecause of the age, they were 
unobtainable."  DRO Hearing Transcript at 4-5.  The efforts 
to attain such pertinent records, in the Board's view, show 
that the appellant knew what information to supply in support 
of his claim.  The appellant also indicated that he had 
attempted to locate the officer who allegedly asked him to 
lie about the theft for which the appellant received 
punishment, but could not do so, and at this DRO hearing, his 
spouse testified on his behalf.  DRO Hearing Transcript at 5-
6, 13-14.  Again, this testimony shows the Board that the 
appellant was aware of the type of evidence that he should 
have supplied that could have bolstered his contentions on 
appeal.  Thus, in light of his testimony, the Board concludes 
that the appellant has demonstrated actual knowledge of the 
information and evidence necessary to substantiate the claim 
and the information and evidence he was expected to provide.  
Accordingly, no prejudice to the appellant resulted from the 
RO's deficient notice as to these two VCAA elements.  Dalton, 
21 Vet. App. at 30.          

Turning to the Dingess requirements, the Board notes that the 
RO did not provide the appellant with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  The Board determines, however, that no 
prejudice to the appellant resulted as these two Dingess 
elements have no relevance to the issue in the instant case, 
namely, eligibility to VA benefits based on character of 
discharge.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The [Board] has the duty to assess the credibility and 
weight to be given to the evidence.");.  

b. Duty to Assist
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, and it in fact made attempts 
to gather additional service records through an inquiry to 
the NPRC.  The appellant received no VA examination, and the 
RO had no duty to provide one because the appellant's current 
medical state has no relevance to the instant issue on 
appeal, namely the propriety of his current character of 
discharge.  The Board finds that the evidence of record is 
sufficient to resolve this appeal, and the VA has no duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and of 
the notice it failed to provide, no prejudice to the 
appellant resulted.  No additional assistance or notification 
is required.  The appellant has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Character of Discharge
Under the pertinent law, "[a] person seeking VA benefits 
must first establish by a preponderance of the evidence that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997); accord Parlor v. 
Nicholson, -- Vet. App. --, 2007 WL 1879772, *3 (Vet. App.).  
A "veteran" is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (emphasis added).  
Therefore, a discharge or release from active service under 
conditions other than dishonorable constitutes a prerequisite 
to entitlement to VA pension or compensation benefits.  38 
C.F.R. § 3.12(a).

Relevant to the instant case, VA will consider a discharge or 
release because of certain actions to have been issued under 
dishonorable conditions, which, as noted above, precludes the 
award of VA compensation benefits, but not benefits under 
Chapter 17 of Title 38.  These enumerated actions are: (1) 
Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude, which includes, generally, 
conviction of a felony; (4) Willful and persistent 
misconduct, which includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious; (5) Homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty.  38 C.F.R. § 3.12(d).  Discharge under 
any of these five circumstances serves as a bar to the 
payment of benefits unless the former service person was 
insane at the time of the actions causing such discharge or 
release, or unless otherwise specifically provided.  See 
Dennis, 21 Vet. App. at 21; 38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for VA benefits.  A claimant will 
receive the benefit of the doubt when an approximate balance 
of positive and negative evidence exists.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Thus, when a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In June 1956 the appellant received a summary court marshal 
for violations of the UCMJ, Art. 121, for stealing whiskey 
and consuming it.  He received a sentence of confinement to 
hard labor for 15 days and forfeiture of $40 per month for 
one month.  Also in June 1956 he received a commanding 
officer's non-judicial punishment for disobeying a superior 
officer and the unauthorized purchase and possession of beer 
for which he received two weeks of extra duty.    

In May 1957 the appellant received a commanding officer's 
non-judicial punishment for violation of UCMJ, Art. 91 on May 
9, 1957 for direct disobedience of an order from a superior 
petty officer and disrespect thereof.  He received a 
reduction to the next inferior grade from construction man to 
construction apprentice, effective June 3, 1957.    

Again, in July 1957 the appellant received a summary court 
marshal for a variety of infractions, to include disobeying 
lawful orders from a superior on May 24, 1957 and being 
absent from place of duty or unit on four occasions: May 25, 
1957, May 30, 1957, June 3, 195 and June 6, 1957.  He was 
sentenced to forfeiture of pay, confinement at hard labor for 
11 days, and hard labor without confinement for 14 days.      

In September 1957 the appellant received a non-judicial 
punishment for failure to obey orders and communicating a 
threat to a petty officer that he would "get him" on the 
beach.  

A September 1957 correspondence discloses that at an 
interview, the appellant stated that he had deep dislike for 
the Navy and wanted to be discharged.  He did not want or 
accept any assistance from his superior or petty officers.  
In another statement the appellant affirmed that "If I'm to 
be discharged from the Navy because of my service record, I 
cannot deny that I lack the right attitude the Navy requires 
to be a "4.0" sailor.  I cannot deny that it is my fault 
because it is my fault.  All I can ask is that if I'm to be 
discharged that it be some sort of administrative discharge.  
I can only ask for the mercy of the authority who has to 
weigh the decision."   

Another September 1957 letter recommends that the appellant 
receive an undesirable discharge due to his offenses of such 
a nature that did not warrant the assignment of non-judicial 
punishment.  He had demonstrated a complete lack of 
responsibility, which resulted in a summary court-martial on 
two occasions due to such charges as theft, unauthorized 
absence, disrespect, general insubordination and other 
charges of conduct prejudicial to good order and discipline.  
June 1956, May 1957 and June 1957 Court Memoranda confirm 
these infractions and punishments.           

An October 1957 letter and accompanying Action of the 
Administrative Discharge Board indicates that the appellant 
was discharged as undesirable by reason of unfitness.  
Specifically, this correspondence noted that he had 
repeatedly committed military offenses, to include 
disobedience and disrespect towards others; unauthorized 
purchase and possession of beer; stealing two bottles of 
whiskey and unauthorized consumption thereof; absence from a 
place of duty; and failure to obey a uniform regulation.  He 
demonstrated general insubordination and manifested a 
negative attitude with little or no respect for orders and 
regulations, requiring constant supervision.        

In a December 1969 Administrative Decision addressing the 
appellant's character of discharge it was noted that the 
appellant received an undesirable discharge in October 1957.  
The records showed that the appellant committed numerous 
offenses, to include, minor offenses; complete lack of 
responsibility resulting in two summary courts-martial and 
three other commanding officers non-judicial punishment; 
generally unsatisfactory performance of duty; offenses of 
stealing; disrespect; absence from places of duty; disobeyed 
lawful orders; and drinking.  The adjudicator also determined 
that the evidence did not demonstrate that the appellant 
could not distinguish between right and wrong or that he was 
not conscious of his acts.  As his conduct was found to be 
willful and persistent, the appellant's separation was 
considered to be under dishonorable conditions.  Thus, the 
adjudicator determined that the appellant's discharge from 
his entire period of service from February 1956 to October 
1957 "is under dishonorable conditions." 

A December 1969 VA Form 3232 discloses that the appellant 
received a discharge under dishonorable conditions, which 
constituted a bar to Loan Guarantee benefits.

In a January 2005 statement and January 2006 NOD, the 
appellant conveyed that he received an undesirable discharge 
because he became sick from exposure to an atomic bomb, which 
caused him to become disoriented and ill with a thyroid 
dysfunction.  He further indicated that he had sought medical 
help privately because of this thyroid disorder in 
approximately October 1958.    

During his June 2006 DRO hearing, the appellant attributed 
his failure to report to duty locations, and resulting 
summary court marshal, to his inability to concentrate, work 
or stay awake because of his radiation exposure, which had 
caused damage to his thyroid.  DRO Hearing Transcript at 3-4.  

In a June 2006 correspondence, the appellant stated that he 
received an undesirable discharge rather than a dishonorable 
discharge.  In addition, he contended that he "did nothing 
to brand me with dishonorable."  He further attempted to 
explain his documented in-service misconduct by stating that 
he had witnessed atomic testing, which caused a medical 
problem.  Due to this medical issue, the appellant stated 
that his thyroid gland stopped functioning, which caused him 
to loose his ability and strength to report to duty.  He 
stated that his in-service misconduct was neither intentional 
nor willful.      

In his August 2006 substantive appeal, the appellant 
contended that his "discharge should be recognized for 
administrative and medical purposes and benefits be 
granted."  

In March 2007, the NPRC made a formal finding that the 
appellant's service records could not be located and that 
further attempts to locate these documents would be futile.

During his June 2007 videoconference hearing, the appellant 
reiterated that his discharge classification of undesirable 
and dishonorable had not taken into account his sickness, 
allegedly caused by radiation exposure.  Hearing transcript 
at 3-4.  He again stated that he could not concentrate and 
had difficulty waking up.  Hearing Transcript at 4, 5, 7.  He 
claimed that his in-service infractions qualified as 
"minor," and repeated that he had not stolen whiskey, but 
merely hid the bottles for a fellow service member, who paid 
him fifty dollars for the cover-up.  Hearing Transcript at 5-
6.      

b. Discussion
As noted above, some of the appellant's service records could 
not be located and were adjudged to be "unavailable" by the 
NPRC in March 2007.  In such a case, the Board comments that 
while it has a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule," see Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown  9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"), it need not engage in any "burden-
shifting" analysis with respect to the claim.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in a 
fire).  

The Board determines that the evidence weighs against the 
appellant's claim.  Specifically, as disclosed by his 
available military records, the appellant partook in multiple 
offenses over many months during his active service.  In 
addition, it was determined by Administrative Decision that 
the appellant acted in a generally insubordinate, 
unsatisfactory and disrespectful manner during his active 
service.  The appellant, at the time of his discharge, 
himself admitted to fault for his conduct during that time 
and failed to mention or claim that he could not perform his 
work duties because of a sickness.  The Board finds that this 
statement against interest, made by the appellant 
contemporaneously with his in-service infractions and 
discharge, carries greater weight as to the willfulness of 
his conduct than his current claim that he could not help but 
disobey orders and fail to report to duty assignments due to 
a thyroid disorder.  Dalton, 21 Vet. App. at 36 (noting that 
"the Board must analyze the credibility and probative value 
of the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant").  At the time of these infractions and his 
discharge, the appellant clearly had the opportunity to 
discuss or explain why he might have "not willfully" 
committed the in-service infractions, but he elected not to 
do so.  The appellant's silence in this regard weighs against 
his claim and a factual finding that he did not willfully 
commit these offenses.

The Board also determines that the appellant's offenses 
cannot qualify as "minor," as contemplated by 38 C.F.R. § 
3.12(d)(4), given their quality (i.e., lodging threats, 
unauthorized purchase and consumption of alcohol; consistent 
disrespect; theft; overall insubordination and disobedience) 
and frequency (namely, a total of at least 12 documented 
infractions over a 20-month service period).  See 38 C.F.R. § 
3.12(d)(4) ("A discharge because of a minor offense will not 
. . . be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious") 
(emphasis added); see also October 1957 Action of 
Administrative Discharge Board (listing multiple infractions 
that occurred on at least six different days).  Moreover, 
even if the Board were to characterize the appellant's 
multiple infractions as "a minor offense" within the 
meaning of § 3.12(d)(4), the available service records and 
the appellant's own statements that he "lacked the right 
attitude the Navy requires," which he made contemporaneously 
with his service discharge, do not otherwise demonstrate a 
record of faithful, honest and meritorious service.    

When viewing all of the appellant's in-service offenses 
together, and weighing the totality of the evidence, the 
Board finds that the appellant's in-service behavior 
constitutes willful and persistent misconduct.  Accordingly, 
the Board determines that his discharge was under 
dishonorable conditions for VA purposes.  Such a finding 
constitutes a bar to payment of VA compensation benefits 
under 38 C.F.R. § 3.12(d).

The Board also finds that the evidence does not suggest that 
the appellant was insane at the time he committed his 
offences.  The available service records bear no indication 
that the appellant suffered from insanity at that time, nor 
did he demonstrate or claim insanity in his discharge 
statement.  He has also not alleged insanity during the 
instant appellate process, and while he does claim that his 
alleged in-service exposure to excessive radiation levels 
caused him to incur a thyroid disorder, which, in turn, 
contributed to or caused his undesirable conduct, there is 
nothing in the contemporaneously recorded service records to 
suggest the veteran had such a condition during service 
approximately 50 years ago or that any of his misconduct was 
caused by a disease or disability.  

The Board parenthetically notes that because it has not 
determined that the appellant was a conscientious objector; 
received a general court marshal; resigned as an officer for 
the good of service; was a deserter or an alien during a 
period of hostilities who requested release; or was absent 
without official leave for a continuous period of 180 days, 
see 38 C.F.R. § 3.12(c), the appellant may receive VA 
healthcare benefits under Chapter 17 of Title 38 of the 
United States Code for disabilities found to be service-
connected, as the RO had so indicated in its January 2006 
correspondence.




IV. Conclusion 
For the reasons stated above, the Board denies the 
appellant's claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Entitlement to VA benefits, including disability 
compensation, based upon character of discharge, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


